USCA4 Appeal: 22-6373      Doc: 8         Filed: 07/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6373


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        NOEL KENYON REDD, a/k/a Noel Kenya Redd, a/k/a Bobby,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:10-cr-00010-D-1)


        Submitted: July 26, 2022                                            Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Noel Kenyon Redd, Appellant Pro Se. John Parks Newby, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6373      Doc: 8         Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

               Noel Kenyon Redd appeals the district court’s order denying relief on his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

        of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

        § 3553(a) sentencing factors, compassionate release was not warranted. See United States

        v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and outlining steps

        for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2